—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated January 17, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the affidavit of the plaintiff’s expert raises triable issues of fact as to the defendant’s negligence. We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.